     Case 2:15-cr-00446-ODW Document 254 Filed 11/13/20 Page 1 of 3 Page ID #:1253




 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8
                          United States District Court
 9
                          Central D istrict of California
10
          UNITED STATES OF AMERICA                 Case № 2:15-CR-00446-ODW-3
11
                          Plaintiff,               ORDER GRANTING DEFENDANT’S
12                                                 MOTION PURSUANT TO 18 U.S.C. §
                    vs.                            3582(c) FOR COMPASSIONATE
13
14
                                                   RELEASE FROM CUSTODY [DE‐246]
          JOHN LEE JACKSON,
15
16
                       Defendant.
17
        _______________________________
18
19


              Having considered Defendant John Lee Jackson’s Motion for Reduction of
        Sentence pursuant to 18 U.S.C. §3582(c)(1)(A) and the government’s non‐opposition
        to the motion, and good cause appearing to the Court, IT IS HEREBY ORDERED THAT:
           1. Under 18 U.S.C. §3582(c)(1)(A) the Court may “reduce the term of
              imprisonment” after considering the factors in 18 U.S.C. §3553(a) and finding
              that: (1) “extraordinary and compelling reasons warrant such reduction”; and
              (2) that such a reduction is “consistent with applicable policy statements
Case 2:15-cr-00446-ODW Document 254 Filed 11/13/20 Page 2 of 3 Page ID #:1254




 1         issued by the Sentencing Commission.” The Court finds such reasons exist and
 2         modifies Defendant Jackson’s sentence by reducing it to time served.
 3       2. Under 18 U.S.C. §3582(c)(1)(A), the Court may “impose a term of . . .
 4         supervised release with or without conditions that does not exceed the
 5
           unserved portion of the original term of imprisonment.” Pursuant to this
 6
           authority, the Court imposes a new, additional term of supervised release to
 7
           run through the unserved portion of defendant’s original term of
 8
           imprisonment ‐ ‐ to and including defendant’s current calculated release date
 9
10         of December 1, 2021.
11            a. The terms of such supervised release shall be the same as the terms of
12               supervised release specified in the March 20, 2017 judgment and
13               commitment order, with the exception that the following General Order
14
                 shall apply: General Order 20‐04.
15
              b. In addition, defendant shall serve this additional term of supervised
16
                 release in home detention. During the period of home detention, the
17
                 following terms and conditions shall apply:
18
19                   i. Defendant shall participate in location monitoring, which may
20                     include radiofrequency monitoring, GPS, or voice activation
21                     technology.
22                  ii. Defendant shall be restricted to his residence at all times, except
23
                       for medical or other emergencies, or at the discretion of the
24
                       Probation Officer.
25
         3. Before being released from BOP custody, defendant shall submit to a 14‐day
26
27
           quarantine at Victorville Medium I FCI, which the parties believe the defendant

28         has already begun.


     ”                                         2
Case 2:15-cr-00446-ODW Document 254 Filed 11/13/20 Page 3 of 3 Page ID #:1255




 1       4. After the 14‐day quarantine, Defendant shall submit to a health screening by
 2          BOP and, if Defendant is found to be exhibiting symptoms consistent with
 3          COVID‐19 or he is confirmed to have COVID‐19, he shall not be released to the
 4          public absent further order of the Court.
 5
         5. During the period of supervised release, Defendant shall comply with national,
 6
            state, and local public health orders regarding COVID‐19.
 7
         6. Upon completion of this term of supervised release, Defendant shall serve the
 8
            original term of supervised release specified in the March 20, 2917 Judgment
 9
10          and Commitment Order, with the exception that the following General Order
11          shall apply: General Order 20‐04.
12
13   IT IS SO ORDERED.
14
15
     DATED: November 13, 2020
16
17                                   _________________________________
                                              OTIS D. WRIGHT,II
18
                                       UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



     ”                                          3
